IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 529
                                         :
REAPPOINTMENT TO THE CRIMINAL            : CRIMINAL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE               : DOCKET




                                      ORDER


PER CURIAM
         AND NOW, this 16th day of March, 2021, the Honorable Carolyn Engel Temin,

Philadelphia, is hereby reappointed as a member of the Criminal Procedural Rules

Committee for a term expiring January 1, 2025.